DETAILED ACTION
This office action is in response to the application filed on 02 December 2019.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-10 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in France on 05 December 2018. It is further noted Applicant has also filed a certified copy of the FR1872329 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2019 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claim 1 is objected to because of the following informality: “receiving a command to enter the frozen display mode” should be “receiving a command to enter [[the]] a frozen display mode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites software per se (e.g. a program). A software product is a data structure merely comprising a set of instructions. Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory). Such claimed data structures do not define any structural and functional relationships between the data structure and other claimed aspects of the invention that permit the data structure’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and thus are statutory.
The examiner suggests amending claim 9 such that it recites a program product as residing on a ‘non-transitory’ storage medium comprising instructions executable by a processor, which ensures the claim excludes non-statutory subject matter while not adding new matter into the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6 and 9-10 are rejected under U.S.C. 103 as being unpatentable over Marshall E.S. (US 10,598,932 B1; Marshall), in view of Morita K. (US 2007/0132662 A1; Morita), and further in view of Nocham I. (US 2019/0346678 A1; Nocham).
RE Claim 1, Marshall discloses a method for display and interaction with an aircraft control system suitable for an aircraft pilot (Marshall: abstract, “A method or system can be used with an aircraft or other vehicle. The system can include or the method can use a head up display for integrating views”, col. 4:39-42, “the HUD 18 provides images from the image source 58 via the optics 60 to a pilot or other operator so that he or she can simultaneously view the images and the real world scene on the combiner 32”), implemented by a display and interaction system embedded in a cockpit of the aircraft and including a first man-machine interface called head-down and a first controller suitable for controlling a display of the first man-machine interface (Marshall: fig. 1, HDDs 20, 28 and 30; col. 2:49-51, “According to some exemplary embodiments, a display system provides a window for viewing a head down display (HDD), other display, gauge or sensor”, col. 3:30-32, “The display system 10 includes ... one or more of a HDD 20, a HDD 28, and a HDD 30 provided below a glare shield 31” (first controller is implied)), and a second man-machine interface called head-up, and a second controller suitable for controlling a display on the second man-machine interface (Marshall: fig. 1, HUD 18; col. 2:51-55, “In some embodiments, the image on a combiner of a head up display (HUD) includes one or more transparent windows at one of more virtual locations associated with the actual location of the HDD, other display, gauge or sensor”, col. 3:30, “The display system 10 includes one or more of a HUD 18” (second controller is implied)), the display and interaction system further including a device configured to determine the line of sight of the pilot as a function of a position of the head and/or eyes of the pilot (Marshall: fig. 2, ‘tracker’ 36 (gaze associated device); col. 4:22-36, “The tracker 36 the second controller being configured in order, in a first standard display mode, to adapt at least one display on the second man-machine interface as a function of the pilot's line of sight (Marshall: col. 4:39-42, “the HUD 18 provides images from the image source 58 via the optics 60 to a pilot or other operator so that he or she can simultaneously view the images and the real world scene on the combiner 32”, col. 4:60-63, “The computer 56 can use gaze information, eye position and/or head position from the tracker 36 to determine the user's field of view and appropriately place the windows 40 and 41 as well as conformal symbols in some embodiments”, col. 6:51-55, “When the pilot turns or rotates head or gaze position to view information on the combiner 32, the computer 56 (FIG. 2) adjusts the positions of the windows 40, 41, 42, and 43 to match the position of the control panel 202 and the display panels 204, 206 and 212”), the method comprising:
- determining a line of sight of the pilot (Marshall: col. 4:34-36, “the camera associated with the tracker 36 can utilize marks within the aircraft control center 12 to determine where the user is looking”; interpretation: Marshall’s user, seated inside a cockpit, is interpreted as a ‘pilot’),
(note, this limitation is out of order) - displaying at least one complementary man-machine interface element, as a function of the pilot's line of sight (Marshall: figs. 2-3, illustrating a user’s eyes/gaze oriented toward windows 40, 41 and 42 in combiner 32 (pilot’s line of sight comprises information displayed within windows 40, 41 and 42); col. 8:39-41, “In some embodiments, the display system 10 can recognize gestures for paging through menus associated with information in the windows 40, 41, and 42”).
However, although Marshall does not appear to teach,
Morita (in the field of generating images in a mixed/virtual reality space) discloses receiving a command to enter a frozen display mode and maintaining at least a part of the display on a man-machine interface in a frozen position, independently of a user’s line of sight (Morita: [0139-0140], “If the display mode is set, the processing advances ... to determine whether a fixed mode is set to display the list image at a fixed position on the display 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Morita’s method of maintaining at least a part of a display on a man-machine interface in a fixed position (independent of a user’s line of sight) upon receiving a command to enter a fixed mode with Marshall’s method having a pilot in a cockpit comprising a head-down display and a head-up display so the combined Marshall/Morita method can receive a command to enter a frozen display mode and maintain at least part of the display on the head-up display in a frozen position, independently of the pilot's line of sight. Further, the motivation for combining Morita’s method with Marshall’s method would have been to make it easier for the pilot to find part of the head-up display since it would be in a frozen, fixed position.
Still, even though Marshall/Morita does not appear to expressly teach,
Nocham (in the field of user display interaction) discloses displaying at least one complementary man-machine interface element, as a function of the pilot's line of sight, in at least one free area of the cockpit, a free area being an area which is not already used by a display or interaction element (Nocham: [0038], “Control unit 110 may be configured to identify an instrument within a user's operational environment (as element 65 in scene 60 being e.g., a pilot's cockpit with user 80 being the pilot), at which user 80 gazes, to display an operational interface associated with the identified instrument”, [0042], “User 80 may mark element 65 by LOS and/or gaze direction, then indicate instrument 70 a [sic, should be ‘at’] another gaze, and control unit 110 may display a menu or interface 75 relating to instrument 70 on the display”; interpretation: since Nocham’s menu/interface element is displayed in response to a user gazing at and identifying an element, the examiner’s position is that the displayed menu/interface element is displayed in an unoccupied/free area so as to not interfere with the display of other information), and displaying a cursor representative of the pilot's line of sight (Nocham: [0041], providing an example of users controlling a cursor using their line of sight).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Nocham’s method of displaying a complementary man-machine interface element, as a function of a pilot’s line of sight, in a free area and his method of displaying a cursor representative of the pilot’s line of sight with Marshall/Morita’s 
RE Claim 10, Marshall discloses a system for display and interaction with an aircraft control system intended for an aircraft pilot (Marshall: abstract, “A method or system can be used with an aircraft or other vehicle. The system can include or the method can use a head up display for integrating views”, col. 4:39-42, “the HUD 18 provides images from the image source 58 via the optics 60 to a pilot or other operator so that he or she can simultaneously view the images and the real world scene on the combiner 32”), embedded in a cockpit of the aircraft, including a first man-machine interface called head-down and a first controller configured for controlling the display of the first man-machine interface (Marshall: fig. 1, HDDs 20, 28 and 30; col. 2:49-51, “According to some exemplary embodiments, a display system provides a window for viewing a head down display (HDD), other display, gauge or sensor”, col. 3:30-32, “The display system 10 includes ... one or more of a HDD 20, a HDD 28, and a HDD 30 provided below a glare shield 31” (first controller is implied)), and a second man-machine interface called head-up, and a second controller configured for controlling the display on the second man-machine interface (Marshall: fig. 1, HUD 18; col. 2:51-55, “In some embodiments, the image on a combiner of a head up display (HUD) includes one or more transparent windows at one of more virtual locations associated with the actual location of the HDD, other display, gauge or sensor”, col. 3:30, “The display system 10 includes one or more of a HUD 18” (second controller is implied)),
the system comprising a control member able to be actuated by the pilot (Marshall: col. 4:4-10, “In some embodiment, the HUD 18 is a head worn display system (e.g., an HMD) with head and/or eye tracking. The HUD 18 utilizes the projector 34 to provide the image to the combiner 32 including at least one virtual region corresponding to the locations of the HDDs 20, 28, and 30 and/or gauges, instrumentation, or other equipment in the flight control center 12” (use of a controller to actuate/operate a HUD/HDD is implied)), and a third controller suitable for displaying at least one complementary man-machine interface element (Marshall: figs. 2-3, illustrating a user’s eyes/gaze oriented toward windows 40, 41 and 42 in combiner 32 (pilot’s line of sight comprises information displayed within windows 40, 41 and 42); col. 8:39-41, “In some embodiments, the display system 10 can recognize gestures for paging through menus associated with information in the windows 40, 41, and 42”; please note, since 
	Further, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 5, Marshall/Morita/Nocham discloses the method according to claim 1, and Marshall further teaches determining a field of view of the pilot as a function of the determined line of sight (Marshall: col. 4:60-62, “The computer 56 can use gaze information, eye position and/or head position from the tracker 36 to determine the user's field of view”), while
Nocham discloses at least one complementary man-machine interface element is displayed in a free area located in the pilot's field of view (Nocham: [0038], “Control unit 110 may be configured to identify an instrument within a user's operational environment (as element 65 in scene 60 being e.g., a pilot's cockpit with user 80 being the pilot), at which user 80 gazes, to display an operational interface associated with the identified instrument”, [0042], “User 80 may mark element 65 by LOS and/or gaze direction, then indicate instrument 70 a [sic, should be ‘at’] another gaze, and control unit 110 may display a menu or interface 75 relating to instrument 70 on the display”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Nocham’s method of displaying at least one complementary interface element in a free area located in a pilot’s field of view with Marshall’s, modified by Morita/Nocham’s, method in order for the pilot to be presented with as much useful information as possible since ‘free area’ may be used to display the additional information.
RE Claim 6, Marshall/Morita/Nocham teaches the method according to claim 1, and Marshall also discloses wherein the at least one part of the display maintained on the second man-machine interface contains non-geolocated information (Marshall: col. 3:6-7, “Various information or symbols can be provided in the HUD image”, col. 8:5-10, “Any types of symbols can be displayed in the windows 40, 41, and 42 and as part of the image 712 ... The symbols can be abstract and represent that more information is available when moved to the windows 40, 41, and 42”; interpretation: Marshall’s ‘abstract’ symbols are interpreted as ‘non-geolocated’ information).
RE Claim 9, Marshall/Morita/Nocham discloses a computer program including software instructions which, when executed by an electronic computing device, implement a display and interaction method according to claim 1 (Marshall: col. 5:23-29, “The computer 56 can be a processing circuit or part of a processing circuit associated with other electronic components in the aircraft control center 12 (FIG. 1) … The computer 56 includes software or instructions stored on a non-transitory medium such as a memory in some embodiments”, col. 6:31-58, providing a discussion of fig. 4 elements for rendering images, via processor 425 executing software, for display in both HUD modules and HDD modules).

	Claim 2 is rejected under U.S.C. 103 as being unpatentable over Marshall, in view of Morita, and Nocham, and further in view of Gettemy et al (US 9,489,018 B2; Gettemy).
RE Claim 2, Marshall/Morita/Nocham teaches the method according to claim 1.
Yet, although Marshall/Morita/Nocham fails to expressly disclose,
Gettemy (in the field of multi-screen display systems) teaches the concept of a display adaptation on a first man-machine interface and on a second man-machine interface, after the reception of a command to a change in mode (Gettemy: claim 15, “The method of changing display modes of a portable electronic device of claim 13, wherein activating the at least one of the first display or the second display of the portable electronic device causes the at least one of the first display or the second display of the portable electronic device to change from the monochrome display mode to the color display mode when entering an active state”; please note, Gettemy’s change in display mode from a monochrome display mode to a color display mode or vice-versa also causes an adaptation in respective man-machine interfaces).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Gettemy’s method of adapting the display of a first display and a second display in response to receiving a command to change modes with Marshall/Morita/Nocham’s method having a pilot in a cockpit comprising a first man-machine interface, a second man-machine interface and a command to enter a frozen mode, with the expected benefit of allowing the pilot to immediately know which mode the display and interaction system is in because the mode will be evident by how displayed content is presented to her.

	Claim 3 is rejected under U.S.C. 103 as being unpatentable over Marshall, in view of Morita, and Nocham, and further in view of Mullins et al (US 2017/0092002 A1; Mullins).
RE Claim 3, Marshall/Morita/Nocham discloses the method according to claim 1, and in addition Marshall teaches monitoring a change of direction of the pilot's line of sight, and in case of change, adapting the display of content as a function of the change of direction of the pilot's line of sight (col. 6:51-55, “When the pilot turns or rotates head or gaze position to view information on the combiner 32, the computer 56 (FIG. 2) adjusts the positions of the windows 40, 41, 42, and 43 to match the position of the control panel 202 and the display panels 204, 206 and 212”).
However, even though Marshall/Morita/Nocham does not expressly teach,
Mullins (in the field of augmented reality user interfaces) discloses adapting the display of man-machine elements as a function of a change of direction of a user’s line of sight (Mullins: figs. 7-8, illustrating a change in position of AR [augmented reality] menu corresponding to a change in a user’s line of sight; [0080-0081], “The AR menu 502 disappears from its perceived original position to appear within the field of view at reference pitch angle 604”).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Mullins’ method of causing the display of an AR menu to change position as a function of a change of direction of a user’s line of sight with Marshall/Morita/Nocham’s method comprising a pilot viewing complementary man-machine interface elements so the combined Marshall/Morita/Nocham/Mullins method can adapt the display of man-machine elements as a function of the change of direction of the pilot’s line of sight. In addition, the motivation for combining Mullins’ method with Marshall’s, modified by Morita/Nocham’s, method would have been to make it easier for the pilot to keep track of displayed man-machine elements since said man-machine elements stay within her field of view.  

Marshall, in view of Morita, and Nocham, and further in view of Saito et al (US 2019/0375292 A1 (effective filing date 12 June 2018); Saito).
RE Claim 4, Marshall/Morita/Nocham teaches the method according to claim 1, wherein at least one complementary element is a menu (Marshall: col. 8:39-41, “the display system 10 can recognize gestures for paging through menus associated with information in the windows 40, 41, and 42”).
Yet, although Marshall/Morita/Nocham fails to expressly disclose,
Saito (in the field of vehicle display systems) teaches a menu including selectable commands, the method further comprising selecting a command as a function of the operator’s line of sight, and a command confirmation (Saito: figs. 7-8, showing a change in display form when switching from before-selection to an after-selection display form (e.g., ‘copy’ WBL in fig. 7 to ‘copy’ WBC in fig. 8); [0078], “the change mode image output unit 61b changes the viewing mode image WBL corresponding to the change mode CB to an after-selection mode image WBC to display the after-selection mode image WBC ... As illustrated in FIG. 8, the change mode image output unit 61b displays the after-selection mode image WBC as the change mode image WB corresponding to the change mode CB”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Saito’s method of displaying a menu including selectable commands, the method further comprising selecting a command as a function of the operator’s line of sight, and a command confirmation with Marshall/Morita/Nocham’s method comprising a pilot in a cockpit so the pilot can operate the aircraft he is flying safely by selecting commands in a menu, as a function of the pilot’s line of sight, and receiving confirmation that said commands have been selected without having to release hand-operated controls in the cockpit.

Claims 7-8 are rejected under U.S.C. 103 as being unpatentable over Marshall, in view of Morita, and Nocham, and further in view of Gilbert et al (US 10,761,676 B1; Gilbert).
RE Claim 7, Marshall/Morita/Nocham discloses the method according to claim 1, and even though Marshall/Morita/Nocham does not expressly teach,
free area(s) are determined as a function of stored configuration information relative to the cockpit (Gilbert: abstract, “A computer system in the aircraft identifies information used to operate the aircraft. The computer system selects a display configuration from a plurality of display configurations for the display devices based on a first set of tasks assigned to a pilot for a current flight … The computer system displays the information in windows on display devices in the flight deck of the aircraft in the display configuration. The display configuration simplifies access to the information used by the pilot”, col. 5:60-64, “In this illustrative example, the plurality of display configurations 232 is stored in data structure 244. Data structure 244 can be selected from a group comprising a table, a database, a file, a linked list, and other suitable types of data structures”; interpretation: by specifying a display configuration to be used in a given flight deck (e.g., cockpit), Gilbert’s method implicitly includes ‘free’, unused areas of the flight deck which are not used for displaying information).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Gilbert’s method of implicitly specifying free area(s) of a flight deck as a function of stored configuration information with Marshal/Morita/Nocham’s method of displaying information enabling an aircraft pilot to interact with the aircraft control system in order for said pilot to customize the arrangement of displayed information to best suit his needs while flying his aircraft.
RE Claim 8, Marshall/Morita/Nocham/Gilbert teaches the method according to claim 7, and in addition Morita discloses wherein the display of at least one complementary element is done in at least one area chosen as a function of configuration information and a user’s line of sight upon reception of a command to enter a frozen/fixed mode (Morita: [0139-1040], “If the display mode is set, the processing advances … to determine whether a fixed mode is set to display the list image at a fixed position on the display screen of the HMD ... If YES ... the list image is to be displayed at a fixed position on the display screen of the HMD 110, the processing advances ... to display the list image at a predetermined position on the display screen” (display of element as a function of fixed configuration information), [0141], “More specifically, the list image is laid out near a position spaced apart from the position of the viewpoint of an observer 100 in the direction of the line-of-sight vector (vector with an infinite length from the position of the viewpoint of the observer 100 to the direction 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Morita’s method of displaying at least one complementary element in at least one area chosen as a function of configuration information and a user’s line of sight upon receiving a command to enter a frozen mode with Marshall’s, modified by Morita/Nocham/Gilbert’s, method of providing a pilot with stored display configuration information for implicitly determining free area(s) as a function of the configuration information so the combined Marshall/Morita/Nocham/Gilbert method may display at least one complementary element in at least one free area chosen as a function of the configuration information and the pilot’s line of sight upon reception of the command to enter frozen/fixed mode. Further, the motivation for combining Morita’s method with Marshall’s, modified by Morita/Nocham/Gilbert’s, method would have been to make it easier for the pilot to ‘see’ relevant information since said relevant information is in unused, free areas within her line of sight. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Lapidot et al (US 2009/0112469 A1; cursor associated with line of sight of a user – figs. 2B, 3B (‘arrow’)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PATRICK F VALDEZ/Examiner, Art Unit 2611